                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Ricky Antonio Holmes, #931415,      )         C/A No.: 1:20-224-JFA-SVH
                                     )
                   Plaintiff,        )
                                     )
       vs.                           )
                                     )
 E. Riddell, D. Kudron, J. Whitaker, )                    ORDER
 Aiken County Sheriff Office, and    )
 C. Erikson,                         )
                                     )
                   Defendants.       )
                                     )

      This is a civil action filed by a detention center detainee. Therefore, in
the event that a limitations issue arises, Plaintiff shall have the benefit of the
holding in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed
at the moment of delivery to prison authorities for forwarding to District
Court). Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial proceedings in
this action have been referred to the assigned United States Magistrate
Judge.

TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.


      IT IS SO ORDERED.



February 11, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge
